DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 5, 7, 9, 11, 16-20, and 25-30 have been cancelled.  Claims 1-4, 6, 10, 12, 13, 21-24, and 31-33 have been amended.
Claims 1-4, 6, 8, 10, 12-15, 21-24, and 31-33 are pending and under examination.

2.	The objections to claims 1, 8, 10, 13, 23, 24, 32, and 33 are withdrawn in response to the amendments filed on 8/24/2021
	The rejection of claim 31 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in response to the amendment to delete clauses (a) and (b) from the claim.
	All anticipation and obviousness-type rejections are withdrawn in response to the amendments to replace the recitation “a length” with the “the entire length”.

Claim Objections
3.	Claim 3 is objected to because of the recitation “The nucleic acid molecule of claim 1”.  Appropriate correction to “The isolated nucleic acid molecule of claim 1” is required.

the nucleic acid molecules of claim 1” is required.

5.	Claim 8 is objected to because of the recitation “comprising administering an amount of the vaccine”.  Appropriate correction to “comprising administering the vaccine” is required.

6.	Claim 12 is objected to because of the recitation “peptide”.  Since the claim is drawn to a protein (i.e., the amino acid sequence 95% identical to SEQ ID NO: 2 over the entire length) and not a peptide, appropriate correction to replace the term “peptide” whenever it appears in the claim with the term “protein” is required.

7.	Claims 23 and 24 are objected to because of the recitation “wherein the amino acid sequence comprises the amino sequence set forth in”.  Appropriate correction to “wherein the amino acid sequence is set forth by” is required.

8.	Claim 31 is objected to because of the recitation “the protein of claim 10”.  Appropriate correction to “the isolated protein of claim 10” is required.

Double Patenting
9.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1-4, 6, 8, 10, 12-15, 21-24, and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-32 of U.S. Patent No. 10,220,082, in view of Tian et al. (Blood, 2010, 116, poster 4713).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same the same WT1 protein or a nucleic acid encoding it.  The only difference is that the patent claims do not recite the limitation “without a leader sequence”.  However, the nucleic acids set forth by SEQ ID NOs: 1 and 3 recited in the patent claims comprises the fragment without the leader sequence, .
Conversely, one of skill in the art would have readily recognized that possession of SEQ ID NOs: 1-4 entails possession of the WT1 sequences to which the leader sequence is to be fused (see Tian et al., Blood, 2010, 116, poster 4713) and would have found obvious to modify the patent claims by further claiming SEQ ID NOs: 1-4 without the leader sequences.  Thus, the patent claims and the instant claims are obvious variants.

11.	Claim 1-4, 6, 8, 10, 12-15, 21-24, and 31-33 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 10-14, 19, 20, and 23 of copending Application No. 14/775,047 (reference application), in view of Tian et al.(Blood, 2010, 116, poster 4713).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass a vaccine comprising either the same WT1 protein or a nucleic acid encoding it.  It is noted that SEQ ID NOs: 19-22 recited in the application claims are identical to the instant SEQ ID NOs: 1-4 (see the instant specification, [0093], [00102], and [00105]; see the application specification, [00316], [00321], and [00324]).  The only difference is that the application claims do not recite the limitation “without a leader sequence”.  However, the nucleic acids set forth by SEQ ID NOs: 21 and 22 recited in the application claims comprises the fragment without the leader sequence, which encodes 
Conversely, one of skill in the art would have readily recognized that possession of SEQ ID NOs: 1-4 entails possession of the WT1 sequences to which the leader sequence is to be fused (see Tian et al., Blood, 2010, 116, poster 4713) and would have found obvious to modify the application claims by further claiming SEQ ID NOs: 19-22 (i.e., instant SEQ ID NOs: 1-4) without the leader sequences.  Thus, the application claims and the instant claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112, 4th paragraph
12.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13.	Claims 21-24 and 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the 
Specifically, by reciting that the one or more nucleic acid sequences “comprises” the nucleic acid sequence set forth in SEQ ID NO: 1/3 or the amino acid sequence set forth in SEQ ID NO: 2/4, claims 21-24 encompass one or more nucleic acid sequences comprising additional sequences beside SEQ ID NO: 1-4.  Thus, the claims broaden the subject matter of the parent claims 1 and 10, which are limited to one or more nucleic acid sequences consisting of SEQ ID NO: 1-4. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
14.	The request that the double patenting rejections be held in abeyance is acknowledged.  However, the rejections are going to be maintained until terminal disclaimers are filed or claims are amended to obviate the rejections.

	With respect to the rejection of claims 21-24 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, it is noted that the instant amendments are not enough to overcome the rejection for the reasons set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ILEANA POPA/Primary Examiner, Art Unit 1633